 WAYSIDE REALTY GROUPWayside Realty Group,Inc. and Georgetown HotelandHotel and Restaurant Employees Local 25,Hotel Employees and Restaurant EmployeesInternationalUnion,AFL-CIO. Case 5-CA-146759 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 22 April 1983 Administrative Law JudgeElbertD. Gadsden issued the attached decision.The Respondentsfiledexceptions and a supportingbrief, and the General Counsel filed a brief in op-position to the Respondents'exceptions.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,'fmdings,2and conclusions3 and to adopt the recommendedOrder as modified.IThe Respondents have excepted to some of the judge's credibilityfindings.The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950),enfd.188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findings.YThe judge found that employee Aramayo's authorization card shouldbe counted in determining the Union'smajority status because the Re-spondents and the General Counsel had so stipulated in A. Exh. 1. TheRespondents contend that because Aramayo had temporarily transferredto the Georgetown Hotel from another of the Respondents'hotels, hercard should,therefore,not be counted, and that A. Exh.Idoes not indi-cate otherwise.The General Counsel does not dispute the Respondents'interpretation of A.Exh. 1. The General Counsel contends,however, andthe evidence shows,that Aramayo was not a temporary employee at theGeorgetown Hotel.Aramayo transferred to the Georgetown Hotel inFebruary 1982. She worked regular hours as a housekeeper,received reg-ular wages and benefits,and was on the Georgetown Hotel's payroll. Al-though she eventually returned to her original hotel on her own initia-tive, she had no definite date of return while she worked at the George-town Hotel. Accordingly,we find no merit to the Respondents'conten-tion that Aramayo's card should not be counted. See, e.g.,J.P. Sand &Gravel Co.,222 NLRB 83, 84 fn. 2 (1976).We agree, however,with the Respondents that the question of whetheremployee Kettrell was unlawfully interrogated,as found by the judge,was not fully and fairly litigated at the hearing.In this regard we notethat the judge denied the General Counsel'smotion to amend the com-plaint to include such an allegation,and that the Respondents did not ex-amine Kettrell or any other witness on this issue.Further,we note thatneither the General Counsel nor the Respondents briefed this issue to thejudge,and that in its brief in opposition to the Respondents'exceptions,the General Counsel does not dispute the latter's contention that the issuewas not fully litigated.For these reasons,we reverse the judge's findingthat the Respondents violated Sec. 8(a)(1) of theAct byunlawfully inter-rogating Kettrell.aMembers Babson and Stephens note that the evidence in the recordclearly establishes that the Union,as of 12 March 1982, had obtained au-thorization cards from a majority of the Respondents'unit employees,and agree with the judge that the Respondents,on that date,agreed torecognize the Union upon its verification that the card signers were on itspayroll.They further note that although the Respondents and the Unionmay have subsequently agreed to a private election as another means for357ORDERThe NationalLaborRelations Board adopts therecommendedOrder ofthe administrative lawjudge as modified below,and orders that the Re-spondents,WaysideRealtyGroup,Inc.,andGeorgetown Hotel,Washington,D.C., their offi-cers,agents,successors,and assigns,shall take theaction setforthin theOrder,as modified.1.Delete paragraph 1(a) and reletter the subse-quent paragraphs.2.Substitute the attached notice for that of theadministrative law judge.determining if the Union had majority support,the Respondents'decisionnot to proceed with the private election,as agreed to, rendered the pri-vate election agreement a nullity, and left the Respondents with the obli-gation,according to its earlier agreement,to voluntarily recognize andbargain with the Union on the basis of a card majority.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National LaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOTfail and refuse to recognize andbargain collectively with the Hotel and RestaurantEmployees,Local 25,Hotel Employees and Res-taurant Employees International Union,AFL-CIO,as the exclusive collective-bargaining representativeof our employees.WE WILL NOTin any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize,sign,and deliver the recog-nition agreement to Hotel and Restaurant Employ-ees,Local 25, Hotel Employees and RestaurantEmployees International Union, AFL-CIO, as theexclusivecollective-bargaining representative ofour employees.WE WILL, on request, bargain collectively withtheHotel and Restaurant Employees, Local 25,Hotel Employees and Restaurant Employees Inter-national Union,AFL-CIO,as the exclusive collec-tive-bargaining representative of the employees inthe appropriate unit described as follows:All maids,housemen, bellmen and linen per-sonnel employedby the Georgetown Hotel,2121 P Street, N.W., Washington, D.C. ex-281NLRB No. 45 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDcluding office clerical employees,guards andsupervisors as defined in the Act.WAYSIDE REALTY GROUP, INC. ANDGEORGETOWN HOTELJacquelineW.Mintz Esq.,for the General Counsel.Maurice Baskin,Esq. (Venable,Baetzer,Howard & Civilet-ti),of Washington,D.C., for theRespondent.DECISIONSTATEMENT OF THE CASEELBERT D.GADSDEN, Administrative Law Judge. Onunfair laborpracticecharges filed on September 8, 1982,by Hotel andRestaurant Employees,Local 25, HotelEmployees and Restaurant Employees InternationalUnion, AFL-CIO (the Union or the Charging Party)againstWaysideRealtyGroup, Inc. and GeorgetownHotel (the Respondents)a complaintwas issued by theRegional Director for Region5, on behalf of theGeneralCounsel on October 20, 1982.The complaintalleges that the Respondents agreed torecognizethe Unionas the exclusivecollective-bargain-ing representativeof itsunit employees,if the Unioncould demonstrateby a card showing thatit representeda majority of the unit employees; thatthe Union so dem-onstratedsuch a majority to theRespondents,and there-upon requested and continues to request Respondents torecognize and bargainwith it asthe exclusivecollective-bargaining representativefor itsunit employeeswith re-spectto their rates of pay,wages and hoursof employ-ment, and other terms and conditionsof employment;and that theRespondentssubsequently withdrewits rec-ognitionof the Unionas the exclusive bargaining repre-sentativeof its employees,in violationof Section 8(a)(1)and (5) of the Act.'The Respondentsfiled an answeron October 28, 1982,denyingthat they haveengaged in any unfair labor prac-tices as set forth in the complaint.A hearing in the abovematter washeld before me inWashington,D.C., on January 4 and 5,1983.Briefs havebeenreceived from the GeneralCounsel and counsel forthe Respondents, respectively, which havebeencarefullyconsidered.On the entire record inthis caseand from myobserva-tion of thewitnesses,Imake thefollowingFINDINGS OF FACT1.JURISDICTIONRespondent Georgetown Hotel is a District of Colum-bia corporation with an office and place of business inWashington,D.C. (Respondent's facility),where it is en-gaged in the operation of a hotel providing food andlodging for guests.'The complaintherein was amended during the hearing to include aparagraph as follows:"4(b) Atall times material, an unnamed agent hasbeen,and untilMarch 23, 1982,was, an agentof theRespondent withinthe meaning of Section2(13) of the Act."Respondent Wayside Realty Group,Inc. is a Districtof Columbia corporation with an office and place ofbusiness inWashington,D.C., where it is, and has beenat all times material,engaged in providing managementservices for hotels and commercial properties,and hasprovided such services for the Georgetown Hotel.At all times material,the Georgetown Hotel and Way-side Realty Group,Inc. have been affiliated business en-terpriseswith common officers,ownership, directors,management,and supervision;have formulated and ad-ministered a common labor policy affecting employees ofsaid operations;have shared common premises and facili-ties;have provided services for, and made sales to eachother;and have held themselves out to the public as asingle-integrated business enterprise.The Georgetown Hotel and Wayside Realty Group,Inc. (the Respondents),by virtue oftheir operations,constitute related integrated business enterprises and arejoint employers within the meaning ofthe Act.During the past 12 months, a representative period, theRespondents in the course and conduct of business oper-ations derived gross revenues in excess of $500,000.The complaint alleges, the answer admits, and I find,thatRespondents are employers engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthatHotel and Restaurant Employees,Local 25, HotelEmployees and Restaurant Employees InternationalUnion,AFL-CIO (theUnion) is a labor organizationwithin the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe recordshows that on March 8,9, and 10 and pos-sibly 12, 1982, the Union (Local 25)through its repre-sentatives,Roxie Herbekian and Charles McCollum, metwith or approachedand solicited signaturesof the Re-spondents'housekeepingand otheremployees on cardsto become the employees' union andcollective-argainingrepresentative.As a resultof their efforts, the Union ob-tained signed cardsfrom theRespondents'employees inthe following job classificationswhich the Union con-tends constitute a unit appropriatefor the purpose of col-lective bargainingwithin themeaning ofSection 9(b) ofthe Act:All maids,housemen,bellmen and linen personnelemployed byRespondent at its2121 P Street, N.W.,Washington,D.C. location,excluding all other em-ployees,guards and supervisors as defined in theAct.At all times material,the Respondents admit that JackRosenbloom has occupied the position of managing di-rector,and has been, and is now, a supervisor of the Re-spondents within the meaning of Section2(11) of the Actand an agentof theRespondents within the meaning ofSection 2(13) of the Act. WAYSIDE REALTY GROUPOn March 12,1982,theUnion approached Rosenb-loom for the purpose of demanding recognition of theUnion.The conversations and actions which took placeduring that meeting on March 12,raised the followingfactual issues presented for determination herein:1.Whether the Union possessed a majority support ofthe employees in an appropriate unit on March 12.2.Whether the Respondents,on March 12,agreed torecognize the Union as the collective-bargaining repre-sentative of employees in an appropriate unit, on theUnion's demonstration of majority support in such unit.3.Whether the Union thereafter demonstrated to theRespondents that a majority of the employees in an ap-propriate unit supported the Union.4.Whether the Respondents,on March 23,1982,2 re-pudiated any voluntary recognition accorded the Union,in violation of Section 8(a)(1) and(5) of the ActsThe parties stipulated that the following named per-sons served in the positions set opposite their respectivenames,and were at all times material supervisors withinthe meaning of Section 2(11) of the Act:Richard Bernstein,president of the Respondents; AlO'Pack,vice president;Haas,supervisor of personnel inhousekeeping;Williams,supervisorof personnel inhousekeeping;Dahl, front office manager;Maloney, res-ervations manager;Jim Anderson,director of engineer-ing maintenance;David Black,head of accounting de-partment;Dennis Lawson,salesmanager;Herb White,food&beverage;Mary LaSpada,assistantmanager offood and beverage;Chino Thuropol, chef.The parties'Joint Exhibit 1 contains the names of all31 regular and full-time employees of the Respondents asof March 12,1982,classified as follows:(a)maids, (b)housemen,(c) linen personnel,and (d)bellmen, exceptBlanca Aramayo,whose status is in dispute.B. The OrganizingEfforts ofthe Respondents'Employees and the UnionThe record shows that in response to a telephone callfrom an employee of the Respondents in late January orearlyFebruary,RoxieHerbekian,organizer for theUnion, commenced meeting with interested employees ofthe Respondents on a weekly basis, during which timethey discussed working conditions at the GeorgetownHotel,and how employees may profit from being repre-sented by a union.During a meeting in the Union's vanparked in the rear of the hotel on March 9,Herbekiandistributed authorization cards to nine employees whowere present at the meeting. Herbekian testified that shethen read and explained in English and translated intoSpanish,the statement of purpose on the top of the card(G.C. Exits.2(a)-(i)), and told them if a majority of theemployees signed the cards, the Union would probablyrequest recognition of the Respondents. All nine employ-ees present filled in,signed,and returned a card to Her-bekian.On March 8 Herbekian said she met employee RicardaSenzano and obtained a signed card from her.aAll dates referred to occurred in 1982, unless otherwise indicated.The facts set forth above are undisputed and are not in conflict in therecord.359On March 10 employee Jenny Sandoval and anotheremployee saw Herbekian in the rear of the hotel whereshe gave them a card which they completed and signed.On the same day, March 10, signed authorization cardswere obtained by Herbekian from employees EddieLove and Debra Muse.Also on March 10 employees Maria Argueta, ElviraLangoo,and Maria Barrios entered the Union's van andasked Union Organizer Charles McCollum for an author-ization card.McCollum gave each of them a card whichthey completed and signed.Herbekian obtained a signedcard from employee Blanca Aramayo on March 12, butthis card was subsequently voided because her status wasin dispute.However,the parties stipulated in Joint Ex-hibit 1 that Aramayo was an employee of the Respond-ents on March 12,and her card is thereby validated andhereafter considered.The Respondents'Efforts to Show Some CardSignatoriesWere Either Misinformed or did notUnderstand Whether They Were Signing to Jointhe Union or for an Election.In this regard,it is noted that the caption of the cardsused by the Union in soliciting the Respondent's employ-ees in late February and early March read as follows:AUTHORIZATION FOR REPRESENTATIONI desire to be represented by Hotel& RestaurantEmployees Local 25, AFL-CIO,and Ihereby des-ignateLocal 25asmy bargaining agent in mattersof wages, hours and other conditions of employ-ment.In the upper left-hand corner of each card is either ini-tialsRH, for Roxie Herbekian or CM,forCharlesMcCollum,organizers for the Union,who initialed thecards as evidence of their having solicited the cards.In an effort to establish that some of the employeecard signatories were misinformed or did not understandwhether they were signing to select the Union as theirbargaining agent,or for an election to determine union-ization,the Respondents called several witnesses on theirbehalf.Most of the witnesses speak and understand Span-ish and several understood only a little English. Onmutual agreement of the parties, Louis Sanchez, an em-ployee of the hotel, was sworn in as an interpreter.Union Organizer Roxie Herbekian speaks and under-stands Spanish as well as English. The parties agreed shecould raise questions for purposes of clarification whenthere appeared to be some misunderstanding or conflictin translation.Maria Argueta,who speaks and understands Spanishand a little English, testified that she was asked to sign acard by Union Organizer Herbekian,who read and ex-plained the purpose of the card as being for an election;and that everyone else had signed a card.Argueta identi-fied the card she said Herbekian gave to her.It is ini-tialed by Union Organizer McCollum,who testified hegave her the card.On cross-examination, Argueta saidshe was the only one present when Herbekian gave herthe card, but on redirect examination she said McCollum 360DECISIONSOF NATIONALLABOR RELATIONS BOARDwas present.On furtherexamination,she testified thatabout 15 other fellow employees,includingElviraLangoo and Mayra Barrios(both of whom she testifiedsigned cards, but the record shows only a card signed byLangoo)were present when Herbekian and McCollumgave her the card.4Calixta Berriostestified she can not read Spanish orEnglish but understands Spanish,and that a union agentread the purpose of the card in English and Spanishwhen it was given to her. At first she testified that theagent saidthe purpose of the card was fora union.When she was asked the question again she said theagent said the card was for an election.She signed thecard and gave it to Union Organizer McCollum.Howev-er,on furtherexaminationshe testified that when theunion agent read the card to them she understood it, andshe signed it because she thoughttheyneeded a union. 5Betty Kettrelltestified on behalf of the Charging Partythat she reads,speaks, and understands English.She doesnot have a language problem,having completed the 11thgrade in high school and having had some secretarialtraining as a clerk typist.She testified that she was askedby Union Organizers Herbekian and McCollum to sign acard for the purpose of bringing in the Union.Kettrellwas a maid in March when she signed the card for theUnion and she remained a maid until June when shebecame a supervisor.Kettrell further testified undisputedly that inMarch,Gottfriedof the managerialstaff of the hotel approachedher and asked her to accompany him to a conferenceroom. When she arrived at the conference room she wasintroduced to Jacqueline Blancho, a legal assistant fromthe law firm of Baskin,counsel for the Respondents.Blancho told her they wanted to talk with her. There-upon, in the presence of Gottfried, Blancho asked herdid she sign a card and she replied"yes." Blancho then4Although I find Argueta's testimony somewhat inconsistent in termsof who was present and what she was told when she was given the card,I received the distinct impression that she was more confused than mten-tionally trying to evade the truth.Nevertheless,I do credit her testimonythatHerbekian gave her the card,even though it is initialed by McCol-lum, because this could simply have meant that McCollum collected thecard,because Argueta finally testified both Herbekian and McCollumwere present I also credit her testimony that Herbekian read and ex-plained the purpose of the card However,I do not credit her testimonythat Herbekian told her the card was for an election, rather than to jointhe Union.Although the explicit purpose of the card is printed on thetop thereof in English,I am not persuaded,and Argueta's testimony inthis regard is not corroborated by Langoo or Mayra Barrios,whom shesaid were present with her at the time Herbekian misread(intentionallyor inadvertently)the purpose of the card as being for an election.Rather,I am persuaded that Argueta was one of a few witnesses who was con-fused by the lapse of time since the signing of the card,and the questionsfrom respective counsel on cross- and redirect examination, in an attemptto elicit testimony from this witness with respect to the technical distinc-tion between a single purpose authorization card and one for an electionThis conclusion is further supported when it is noted that the testimonyof other witnesses who testified they signed to join the Union were simi-larly confused by such questions.sWhat minor inconsistency there is in the testimony of Bernos withrespect to the purpose of the card she signed,Iam persuaded from hertestimony that she understood the Spanish explanation that the purposeof the card was for the purpose of joining the Union Any minor incon-sistency in this regard I attribute to the aforementioned confusion a fewwitnesses experienced in answering questions of counsel with respect tothe technical distinction between a single-purpose authorization card andone for an electionasked her whether the card she signed was to bring inthe Unionor was it for an election.6Based on the credited testimony of Kettrell, I con-clude and find that the questions asked her regarding hersigning the card and the purpose of the card by Blancho,legal assistant to Baskin, without giving Kettrell any as-surances against reprisals,constituted an interferencewith, restraint on, and coercion against employees in theexercise of their Section 7 rights, in violation of Section8(a)(1) of the Act. Although the complaint contained noallegation of unlawful interrogation by the Respondents,I nevertheless fmd that such interrogation was unlawfulbecause it was litigated during this proceeding(Tr. 87-190.)Ricarda Senzanopresently a floor supervisor was not asupervisor inMarch.She testified that union agentsasked her to sign a card as she entered a union meeting.Senzano said union agents did not read the card but shewent into the Union's van with fellow employees ElviraLangoo,Rosa Marchante,and Maria Benavides, whereUnionOrganizersHerbekianandMcCollumwerepresent.Senzano's testimony regarding her signing thecard is interesting because she stated that they wantedthe Union very soon because the housekeeper at the timewas trying to fire everybody and give them a hard time.Nevertheless,she testified that she explained to the unionagent thattheyneeded to have an election,and sheasked if the card was for an election,"we have to get itvery soon."She specifically asked what was the cardfor, and Herbekian said,"If you sign,we have to havean election."Senzano further testified that Herbekian ex-plained the card in English and in Spanish and finally sheacknowleged that she can read English but on that daysaid, "I don't pay attention to that"; that she did not readthe card and she signed it because she was in a hurry topick up her child.7Finally, I also credit the testimonial accounts of Ket-trell Berrios and Argueta because they are still in the Re-spondents'employ and, under such circumstances, I amfurther persuaded they have testified truthfully regardingthe purpose and their understanding of the purpose ofsigning the authorization card.Shop-Rite Supermarkets,231 NLRB 500 (1977);St.Anne's Home, 221NLRB 839(1975).Based on the foregoing credited testimony,I fend thatall the card signatory witnesses understood and voluntar-B I was persuadedby the demeanoras well as the substance of the tes-timony ofKettrell that she understood she was signing a card for thepurposeof joiningthe Union,notwithstanding the extensive cross-exami-nation by the Respondent,which again reflected answers which demon-strated the witness was responding to questions dealing with the technicaldistinctionbetweensingle-purpose union authorization cards and cardsauthorizing an election7 I do not credit Senzano's testimony that she was told by any unionagent thatthe cardshe signed was for the purpose of obtaining an elec-tion.Senzano admitted she could read English but stated that she did notreadthe card Hertestimony(as reflectedTr. 207 and208) appears inpart, confusing,contradictory,and, at most,not convincing. This is espe-cially truebecause she can read and the credited evidence regarding theUnion's conductin soliciting cards does not establish that the Union en-gaged in any misrepresentation, coercion,or undue or unreasonable influ-encein obtaining any of the signatures on the cards submitted in evi-dence WAYSIDE REALTY GROUPily signedthe card for thepurpose forwhichthe cardstated,authorizationforrepresentation,designatingLocal 25as the bargaining agent in matters of wages,hours,and other conditions of employment.C. Respondents Agree to Recognize the UnionUnion Representative Richardson testified about therecognition procedure used by the Union for the past 2years as follows:In fact,we won'tagree to organize a group ofemployees who come to us unless they agree thattheir signatures can be divulged to their employer.We don't do any of those secret card things.We bring the cards in.We show them to the em-ployer.If he agrees in advance to recognize theunion upon a showing of a majority status,we thenshow him the cards and give him a set of photostatsto the cards and request that he sign a recognitionagreement.A. Prior to the last couple of years we used tojust bring the cards in, tell the employer we repre-sented a majority and give him the cards to look atand a copy of the cards without previously askinghim if he'llagree to recognize the union upon re-ceipt of a majority.About two years ago,I guess, our attorneys toldus that board law had changed or evolved or therehad been a decision,or they feltuncomfortable withthat procedure,and that,in fact,the board-in theevent that we showed the cards to an employer, heagreed to examine the cards and then subsequentlyrefused to recognize the union,that the board mightnot consider that in and of itself to be an unfairlabor practice or an 8-5 unless, in fact, he hadagreed in advance to recognize the union upon re-ceipt of a majority status, so we,at that point,changed our practice and immediately began doingthat about two years ago.After obtaining 17 signed cards from the Union'scount of 27 or 28 employees of the Respondent, UnionRepresentative Ronald (Ron) Richardson,accompaniedby Union Organizers Roxie Herbekian, Charles McCol-lum, and Richard Whitehurst,visited the office of theRespondents'managing director Jack Rosenbloom onMarch 12.Richardson testifed Rosenbloom was on thetelephone when they arrived at his office and his secre-tary told him she would let him know when he was offthe telephone.When he got off the phone,Richardsonsaid he and Rosenbloom recognized each other becausehe remembered having contact with him several yearsago, when Rosenbloom was a manager at the MadisonHotel. Rosenbloom acknowleged he recognized Richard-son's face.After exchanging pleasantries,Richardsonsaid he asked Rosenbloom could he speak with him, andRosenbloom said"yes, come on in," and they walkedinto his office.However,Rosenbloom testified that as he361concluded talking to his secretary,Richardson and hisfellow union representatives barged into his office.8Richardson introducedHerbekian,McCollum, andWhitehurst to Rosenbloom and told him they represent-ed a majority of his employees in a housekeeping andbellmen unit,and asked him if he would recognize theUnion if they proved they represented a majority by ashow of cards.Richardson said Rosenbloom said'fine, "and asked him, while reaching for the cards,are thoseforme-9Richardson then presented Rosenbloom withthe 17 signed cards,asking him to compare each cardwith a photocopy thereof,which Rosenbloom did andverified that the Union had 17 signed cards.In his affidavit given to the Board,Richardson statedhe told Rosenbloom they represented a majority of hishotel employees in a unit of maids,housemen, bellmen,and linen personnel,and Rosenbloom said"Oh. "Hethereupon told Rosenbloom they had cards from the em-ployees which they would allow him to examine if hewould agree to recognize the Union, providing they infact represented a majority of such employees,and Ro-senbloom said he would. Rosenbloom, however,deniedhe ever said he would recognize the Union.Instead, hesaid he did not respond to Richardson's question.Union Organizer Herbekian essentially corroboratedRichardson's testimony regarding his representations andquestions to Rosenbloom.She testified that when Rich-ardson told Rosenbloom,"If you will recognize theUnion voluntarily and sign this agreement we will dem-onstrate to you now our majority status." When askedwhat did Rosenbloom say, Herbekian said Rosenbloomasked "are those [referring to the cards in Richardson'shand] for me,"and Richardson said "these are originalsand we will leave a xeroxed copy for you if you want tocheck them."Rosenbloom said"yes,"and proceeded tocheck the cards which he handed back to Richardsonone by one.Richardson testified he asked Rosenbloomdid he have 27 or 28 employees,and Herbekian said 30,and Rosenbloomnodded his head in the affirmative.How-ever,Herbekian testified that after Rosenbloom complet-ed checking the cards, Richardson asked Rosenbloomdid it look like amajority-"how many employees doyou have in the housekeeping department," and Rosenb-loom said he was not quite sure,he would have tocheck.She did not corroborate Richardson's statementthatRosenbloom nodded his head in the affirmative.Herbekian said Richardson then said,"Well on seeing[verifying, after checking the signatures with payroll]that it is a majority of the employees,will you recognizethe Union," and Rosenbloom said, ' pe& "108Rosenbloom's testimony in this regard is not corroborated and hissecretary did not testify in this proceeding. Because Richardson's testimo-ny in this regard is corroborated by Herbekian,and Rosenbloom did notask Richardson and his fellow representatives to leave his office, I ampersuaded by the corroborated version of Richardson that he and hisfellow representatives were asked to enter the office, although Rosenb-loom was in all probability surprised by their unannounced visit.sHerbekian testified that she could not recall any response made byRosenbloom when Richardson asked him would he recognize the Unionon demonstrated proof of a card showing.10 I do not credit Richardson's testimony that Rosenbloom nodded hishead in the affirmative that the Respondents had 28-30 employees be-Continued 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDRichardson gave Rosenbloom the agreement and askedhim to signit.AfterRosenbloom finishedreading theagreement,he refusedto sign it, and said he could notverify thatthe signers were all employees and he would haveto compare the signed cards against the payroll records,and, if they checked out, he agreed to sign the recognitionagreement and deliver it to the Union.Richardson replied"fine" and he suggestedthey couldset a meeting date tocommence negotiations.The record shows no responsefrom Rosenbloom to this suggestion.The agreement wasleftwith Rosenbloom and Richardson and his fellow rep-resentatives left the office.Herbekian and McCollumthereafterwent to the various floors in the hotel tellingemployees Rosenbloom said he would recognize theUnion.Herbekian admitted on cross-examination thatwhat they told the employees about recognition was notaccurate at the time.Rosenbloom did not contact or sendthe recognition agreement(G.C. Exh.4) to the Union ashe said he would.ConclusionsThe testimony of Richardson and Herbekian is some-what conflicting with respect to precisely what Manag-ingDirector Rosenbloom initially said in response toRichardson's early statements and questions regarding hisrequest for recognition of the Union. Nevertheless, Rich-ardson and Herbekian's testimony describing the latterpart of their conversations with Rosenbloom, clearly es-tablished that Rosenbloom agreed to concede the Unionrepresented a majority and recognize the Union, if Ro-senbloom's examination of payroll records coincidedwith the names on the signed authorization cards, whichhe retained for the purpose of such verification; and thathe would sign the recognition agreement(which he alsoretained) and send it to the Union.More specifically, the testimony shows that when Ro-senbloom was initially asked to recognize the Union, hesaid "fine," according to Richardson. On another occa-sion when asked would he recognize the Union on proofof majority, Richardson said Rosenbloom said "Oh," andHerbekian said she could not recall what words Rosen-bloom used, if he responded at all. The unequivocal"yes" uttered by Rosenbloom, according to Herbekian'saccount,was when Richardson asked Rosenbloom if hewanted to check the xeroxed copies of the cards and Ro-senbloom said "yes." However, it can hardly be arguedthat assenting to check the cards amounts to assenting torecognizethe Union, and I do not find that such a replyby Rosenbloom constituted an agreement to recognizethe Union, if in fact he made such a reply.cause his testimony is notcorroborated by Herbektanin this respect, andRosenbloomtestifiedhe made no response Rather, I credit Herbekian'saccountthatRosenbloom responded he was "not quite sure" of thenumberof employeesin the Respondents'employ Thisresponse appearsreasonable and credible because it is well established that Rosenbloomhad onlybeen on thejob 3 or4 weeks He did not hire or have direct ordaily contactwith mostof theemployees, so as to have known all ofthem by nameand/or sight.This conclusion is further supported by thefact that Richardsonapparentlybelieved Rosenbloom's response in thisregard because he accepted Rosenbloom's pledgeto check the signedcardswith theRespondents'payroll recordsand, ifverified,he wouldrecognizethe Union if the cards represented a majority of employees.According to Richardson's testimony,there were twooccasions during their March 12 conversations when Ro-senbloom responded unequivocally in the affirmative.One was when Richardson asked Rosenbloom if hewanted to checkthe signedcards to verify that therewere 17, and Rosenbloom said"yes." On the other occa-sion,Richardson asked Rosenbloom if after checking thesigned cards with names on the Respondents'payrollrecords he found that all the cardsignatories are em-ployed and represent a majority of the hotel employees,would he recognize the Union.Richardson and Herbe-kian said Rosenbloom said "yes." However,Rosenbloomsaid hedid not recallsaying"yes," but I do not credit histestimony in this regard. I IIt is therefore clear from the foregoing credited evi-dence that Rosenbloom agreed to recognize the Unionon his verification that the names on the signed cardsalso appeared on payroll records and represented a ma-jority of employees on the Respondents'payroll records.Although Rosenbloom testified he as indicated could notrecall his response,or he made no response to Richard-son's request, or that he did not agree to recognize theUnion, it is also clear that he did not tell Richardson"no," he would not recognize the Union. Nor did he ex-press doubt that the Union had acquired majority status.If he had said "no," Richardson in all probability wouldhave left the office immediately and proceeded to file foran election. If, on the other hand, Rosenbloom had notresponded at all, as he so testified,in all probabilityRichardsonwould have pressed him for an audibleanswer one way or the other.It is more than doubtful,and I am not persuaded, thatan experienced union representative such as Richardsonwould havegiven the recognition agreement and copiesof the signed cards to Rosenbloom for inspection with-out an affirmative response from him to recognize theUnion on verification that the signed cards represented amajority of the employees.Moreover, it may be reasonably inferred from thecredited evidence of the subsequent efforts of the Re-spondent (discussed, infra) to avoid voluntary recogni-tion of the Union, that Rosenbloom was aware that hehad agreed to recognize the Union on the condition ofhis verifying that the signed cards legitimately represent-ed a majority of hotel employees. I do not find thatRichardson's testimony in this regard is in any materialway inconsistentwith his affidavit submitted to theBoard.It is particularly noted that Rosenbloom did not raiseany question about the appropriateness of unit employees't I donot creditRosenbloom's stated lackof recallbecause I waspersuadedby the selectivemanner in which he testified in this regardthat he didsay "yes."Iwas further persuadedby the corroborated testi-mony of Richardson,as well as by Rosenbloom's conduct and the eventswhich subsequently occurred, thatRosenbloom did say"yes," and he infactwas capable of recalling that he said"yes."Herbekian testified thatRichardson said, "Well upon seeing that it [the cards] is a majority ofemployees,will yourecognize the Union,"and Rosenbloom said "yes."Because Rosenbloom was a supervisor and an agent of the Respondent asherein found,I find thathe had theauthorityto agree to recognize theUnion Thisis especially true because it was not shown that he did not infacthave such authority WAYSIDE REALTY GROUPdescribed by Richardson during their conversations onMarch 12.The Appropriate UnitThe record evidence is clear that Richardson told Di-rector Rosenbloom on March 12 that the card signatoriesrepresented maids,housemen,bellmen,and linen person-nel employees at the Georgetown Hotel.Rosenbloomdid not raise any question about the employees in such aunit,and neither did legal counsel for the Respondentsubsequently raise such a question.In fact,during the ef-forts of the Respondents to obtain a private non-Boardelection,theRespondents'legalcounselChatiloviczagreed to the identical classification of workers as an ap-propriate unit which Richardson initially proposed toRosenbloom on March 12.The Respondents'agreementin this regard is evidenced by its letter to the Union ofMarch23.(G.C.Exh. 5).Hence, I do not find that theevidence presents a genuine issue of appropriateness ofthe unit described herein,even though I am satisfied thatsufficient evidence was adduced during this proceeding,and appropriate legal authority cited by the GeneralCounsel in her brief,which support the appropriatenessof the unit herein.As the General Counsel points out,the Board has longheld that"there is nothing in the statute which requiresthat a unit for bargaining be the only appropriate unit, orthe ultimate unit, or the most appropriate unit.The Actrequires only that the unit be appropriate."Morand BrosBeverage Co.,91 NLRB 409,418 (1950),enfd.190 F.2d576 (7th Cir. 1951). I am also satisfied that the Respond-ents had not even latently shown at the time of the hear-ing, that the unit described herein is inappropriate forpurposes of collective bargaining,as it is required by lawto do to overcome the presumption in favor of a single-location unit.Magic Pan, Inc.,234NLRB 1 (1978);Frisch'sBig Boy Ill-Mar,147NLRB 551 (1946), enf.denied 365 F.2d 895(7th Cit. 1966). Although the Re-spondent attempted to introduce evidence of a multiloca-tion unit,itnevertheless failed to establish that the Re-spondent had centralized control over uniform labor re-lations policy, employee interchange,and common em-ployee supervision.Magic Pan,supra;Tryon Trucking,192 NLRB 764 (1971);Haag Drug Co.,169 NLRB 877(1968).The Respondent adduced some evidence regarding theappropriateness of the unit and submitted a fine briefcontaining considerable legal authority cited on the sub-ject.However,I find the Respondents' evidence insuffi-cient to sustain their position and the cited legal author-ity inapplicable to the facts as found herein.Thus,the precise questions raised by the credited evi-dence are:Whether Rosenbloom's condition for recognizing theUnion(verification that the signed cards represented amajority of the employees) was satisfied and, if so, didthe Respondents thereafter express or imply confirmationor acknowledgement of such verification to the Union?The answers to these questions will be determined onan analysis of the credited evidence summarized undersection D, infra.363D. Efforts by theRespondents to Circumvent theirAgreement to Recognize the Union and Insist on aBoard-ConducedElectionOn the day following his visit to Rosenbloom's office,March 13, Richardson testified that he met with Chatilo-vicz of the law firm of Seyforth,Shaw,Fairweather andGeraldson,legal representative of the Hotel AssociationofWashington,D.C., andsome 25 or 27 hotels withwhich the Union has contracts.Chatilovicz representshis firm in collective-bargaining sessions and grievanceproceedings. Richardson further testified that on this oc-casion they were meeting with counsel for the Union,Jeff Freund,to discuss some of the grievances. Whilewaiting for Freund,who was late,Chatilovicz said tohim, "You've really been busy last week,"and he askedChatiloviczwhat he was talking about,and the lattersaid,"the Georgetown Hotel";that he had unsuccessful-ly tried to reach him over the weekend. Chatilovicz thenasked him what happened at the Georgetown Hotel andhe eventually told him about his meeting with Rosen-bloom on March 12.Chatilovicz said, "I know thatyou've been through this,and that you've done it already,and Mr.Rosenbloom reached an agreement, but we wouldlike verymuch to have an election."Richardson said helaughed and said the Union did not want to have anelection because it has had a card check and has anagreement with Rosenbloom.Chatilovicz told him heshould have a little sympathy because Rosenbloom wasnew on the job and could possibly lose his job if he isforced to recognize the Union on the basis of the March12 meeting.Richardson said he told Chatilovicz the "hell with it,"they would have an 8(aX5);that the Union could filecharges,and the Union could picket the hotel if Rosen-bloom were fired. Concerned about the Respondents re-neging on the agreement to recognize the Union, Rich-ardson said he eventually told Chatilovicz the Unionwould give the Respondents an election if the Respond-ents would agree to hold an election within 1 week, con-ducted bya priest,rabi,minister,retired Board agent, orsomebody other than the Board because you can nothave a Board election in less than 30 days.Chatiloviczsaid that mightsave everybody's face and he would rec-ommend such an election to the Respondents.The testi-mony does not show that Richardson at any time re-scinded or agreed to substitute the conditional recogni-tion agreement he had with Rosenbloom for the privateelection. 1 s12Chatilovicz testified herein and denied that he acknowledged toRichardson that Rosenbloom had reached an agreement with the Union,but he admitted he told Richardson the Respondents would like to havean election.However, I do not credit Chatilovicz'denial that he did notacknowledge,or imply acknowledgement or confirmation,that Rosenb-loom had advised him Rosenbloom had conditionally agreed to recognizethe Union on verification of the signed cards.Iwas persuaded that Chatl-lovicz' testimony in this regard was not accurate with the facts(the attor-ney-client privilege which the Respondents waived during the trial) ofRosenbloom's agreement with the Union,not only by the demeanor ofChatilovicz,but more so by the reasons he advanced in persuading Rich-ardson to agree to an election of some kind. I credit Richardson's ac-count of his conversation with Chatilovicz because it is corroborated, inpart, by Jeff Freund, Esq., who was present a part of the time, and IContinued 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDLater that afternoon or the next day, Chatiloviczcalled Richardson and advised that the Respondents hadagreed to the private election within a week as he sug-gested if they could work out the ground rules. The nextday, by telephone conversation, Richardson and Chatilo-vicz agreed on William Boettichur, a retired Board fieldinvestigator, to conduct the election.They furtheragreed on an appropriate unit consisting of housekeep-ing, laundry personnel,and bellmen.They further agreedto split the cost of Boettichur's services and for other ar-rangements in carrying out the election, including, if theEmployer held any captive-audience meetings, the Unionwould have the right to do the same thing on companytime and premises.They agreed there would be anequivalent of aNorris-Thermadorlistwhich would enablethem to know exactly who was and who was not eligibletovote.Notices for the election were prepared andposted,announcingthe election scheduled to be held onMarch 24, 1982, between 3:30 and 4:15 p.m. in the em-ployees' cafeteria.A letter dated March 23 (G.C. Exh. 5), confirming theagreement and procedure of the election,including a listof 30 names of those persons in an appropriate unit eligi-ble to vote therein, was signed by Chatilovicz and sentto the Union (Ronald Richardson). The letter was ini-tialed by Richardson indicating approval, as requested,on March 23, 1982.On thesameday,March 23, Chatilovicz' attorney(agent)for the Respondents called Richardson and ad-vised him that Chatilovicz was no longer representingthe Respondents; that he was not sure of the status of theelection scheduled for the next day; and that Richardsoncould call the hotel about the new attorney. Richardsonthereupon called the Respondents and talked to MauriceBaskin of the law firm of Venable, Baetzer, and Howard,of Baltimore,Maryland, who advised him that the Re-spondents had decided against the election; that Re-spondent had already met with the employees and theelection was canceled; and that the hotel wanted an elec-tion conducted by the National Labor Relations Board.Richardson undisputedly testified, and I credit his tes-timony, that his conversation with Baskin continued asfollows:I told him that we had reached an agreement firston voluntary recognition, that the company hadasked as a favor to have an election the week later,and we agreed to that, and now that they were re-neging on that, that we were not going to agree toa Board election, that we would be filing an 8(a)(5)and possibly picketing the hotel, and he said, youwill do what you have to do, and hung up.credit histestimony because it is consistentwith events which followed;and because it is consistent withall the credited evidence of record, aswell as the fact that his demeanorwhiletestifying in this regard wasequally convincing as truthfulAdditionally, the diligent effort of Chati-lovicz to obtain a Boardelection to which Richardson would not con-cede,probably urgedhim to acceptsecond best,by agreeing to a non-Board election,demonstratedthe urgency of theRespondents'desire toavoid the conditional voluntary recognitionto which theyhad agreed. Itis also noted thatChatilovicz,an experiencedlabor law specialist,did notfile a petition for an electionor other reliefConclusionsIt is well established by the foregoing credited and es-sentiallyundisputed testimonial and documentary evi-dence that the condition for Rosenbloom's recognition ofthe Union(verification that 17 signed cards representedlegitimate employees and a majority of employees) wasmet and satisfied, as evidenced by the oral agreementreached by Richardson and Chatilovicz on March 13 or15, and thereafter reduced to writing in a letter signedand dated March 23 (G.C. Exh. 5). The letter shows thatthe Respondent had 30 employees (Jt. Exh. 1 shows itactually had 31 employees)in its employ on March 12,as Union Organizer Herbekian said it had, andthat 17 ofthe names on the signed cards appear in the letter's listof 30eligible voters.Itmay be reasonably inferred fromthis agreement that the Respondents checked the nameson the signed cards with names on the payroll recordsand found that they were not only valid but representeda majority of its 30 or 31 employees. The parties hereinstipulated that all the 31 employees'names listed in JointExhibit 1 constituted the employees in the Respondents'employ on March 12. The letter (G.C. Exh. 5) whichcontained 30 of the names in Joint Exhibit 1, also estab-lished a factor which was not a part of Rosenbloom'scondition for recognition, namely, that the appropriateunit consisted of maids, housemen,bellmen,and linenpersonnel, as Richardson had stated to Rosenbloom onMarch 12.Consequently, I conclude and find that the Respond-ents, through their first-retained legal counsel and agent(Chatilovicz) acknowledged in oral conversations withRichardson on March 13 or 15, and in its letter to theUnion of March 23, that the Union actually possessedsigned cards from a majority of the Respondents' em-ployees on March 12. Such acknowledgement was theverifyingconditiononwhichManager Rosenbloomagreed to recognize the Union, and its legal counsel'sconversations of March 13 or 15, and his letter of March23,communicated to the Union, confirmation of theUnion's majoritystatusand the appropriate unit. Therecord does not show that the Union manifested anyintent to forgo or forfeit its conditional agreement forrecognition with Rosenbloom when it agreed to a non-Board private election. In fact it is clear from the evi-dence that Richardson agreed to a private election forexpediency, in having an early election before the Re-spondent could have an opportunity to do anything todissipate the Union's majority, and to discourage the Re-spondents from reneging on its conditional agreement torecognize the Union, as the evidence shows Richardsonhad obviously contemplated.When the Respondents agreed on the appropriate unitand the list of 30 names of eligible voters set forth inGeneral Counsel's Exhibit 5 and Joint Exhibit 1, fromwhich all the names on the signed cards are obviouslyverified, the condition of the Respondents' (Rosenbloom)agreement to recognizethe Unionbecame unconditionalon March 13 or 15, and again formally, in the Respond-ents' letter of March 23. Additionally, the Respondents'oral and written confirmation that the employees' nameswhich appeared on the signed cards, as well as the fact WAYSIDE REALTY GROUPthat the number of such employees mathematically con-stituteda majority of theRespondents'employees, werethereby communicated to the Union.Under such circum-stances,the agreement to recognizethe Unionwas con-summated.At no time prior tosuch consummation didtheRespondents ever intimatethat they doubted theUnion'smajority,or did it tell the Union they would notrecognizeitsmajoritystatus.InSnow & Sons,134 NLRB 709, 718 (1961), cited bycounsel for the General Counsel,the employer initiallyrefused to recognize the union,but later agreed to a cardcheck which indicated a majority of employees selectedthe union.Nevertheless,the employer subsequently re-fused to recognize the union and insisted on a Board-di-rected election even though it did not question the au-thenticity of the card check.The Board held that theright of an employer to insist on a Board-directed elec-tion is not absolute,and that because the employer enter-tained no reasonable doubt of the appropriateness of theproposed unit,the majority status of the union, nor pre-sented any other valid ground for a Board-directed elec-tion,the employer had failed and refused to bargain withthe union,in violationof the Act.Although theSnow case,supra,isnot precisely analo-gous to the facts in the instant case,in that here,unlikethere,the Respondents did not refuse to recognize theUnion,but only later insisted on a Board-directed elec-tion.Nevertheless,theSnowcase is sufficiently compara-ble on the fact that the Respondents here,like the re-spondent there,manifested no reasonable doubt of theUnion'smajority status,either before or subsequent tothe initial card check,their reasonably inferred checkwith payroll, and their oral and written acknowledge-ment of authenticity of signed cards and payrollverifica-tion,which mathematically conceded a 17-to-14 majoritystatus ofthe Union.Moreover,although the facts in the instant case arenot precisely identical to those inJerr-Dan Corp., 237NLRB 302, 303 (1978), in which afterexamining thecards, the employer exclaimed, "YOU GOT THEMALL!" therebyconcedingmajority,and thereafteragreed to meet 4 days later for the purpose of bargain-ing.Although after retaining legal counsel,the employertherein canceled the agreement to bargain,the Boardsaid,"The key is the original commitment of the employ-er to bargain upon some demonstrable showing of major-ity."TheRespondents made an original commitment tobargain on a demonstrable showing of majority (its veri-fication of signatories on signed cards).In the instant case,the Respondents made a condition-al commitment to recognize the Union on their own ver-ification that the names on the signed cards were authen-ticand constituted a majority of employees.The Re-spondents made and orally communicatedsuch verifica-tion to the Union on March 13 or 15, and formally com-municated such verification to the Union on March 23.When they did so, they acknowledged the Union's ma-jority,and its commitment to recognizetheUnionbecame unconditional and binding.The Respondents,through their newly retained legal counsel, on March 23,for the firsttime,advised the Union by implication thattheywouldnot recognize the Union,when they in-365formed theUnion theywere canceling the private non-Board election and was insisting on a Board-directedelection.However,because the Respondents'voluntaryrecognitionof the Unionhad already takeneffect, theUnion was the duly designated exclusive collective-bar-gaining representativeof theRespondents'employees.SeeBrown& Connolly, Inc.,237 NLRB 271, 275(1978).There,the Board stated:Once voluntaryrecognition has been granted to amajority union, the Union becomes the exclusivecollective-bargaining representative of the employ-ees, and withdrawal or reneging from the commit-ment to recognize before a reasonable time for bar-gaining has elapsed violates the employer's bargain-ing obligation.Evidence that an employer has com-menced bargaining or has taken other affirmativeaction consistent with its recognition of the Unionaids in resolvingthe evidentiaryquestion as towhether recognition was granted.However, once thefact of recognition is established,such additional evi-dence is not required,for the bargaining obligationarises upon voluntary recognition and continues untilthere has been a reasonable opportunity for bargainingto succeed.[Emphasis added.]Although only a period of 7 days had elapsed after theRespondents made their unconditional commitment torecognize the Union when the Respondents insisted on aBoard-directed election, a reasonable time within whichbargaining could and should have commenced had notelapsed in my judgment. In support of its argument thatthe Respondents did not agree to recognize the Union onMarch 12,counsel for the Respondents citesTrevoseFamily Shoe Store,235 NLRB 1229 (1978). However, itisobserved that the employer there,unlike the Employ-ers herein, did not expressly or impliedly agree to recog-nize or bargain with the union if the union demonstrateda majority designation.Thus,the facts there are distin-guishable from,and are not controlling of, the factsherein.By failingto return thesigned agreement(G.C. Exh.4) and insisting on a Board-directed election under thecircumstances herein,the Respondents withdrew recog-nition, and thereby failed and refused to bargain with theexclusive collective-bargaining representative of its em-ployees, in violation of Section 8(a)(5) and(1) of the Act.I further conclude and find on the foregoing evidencethat the following employees constitute a unit appropri-ate for purposes of collective-bargainingwithin themeaning ofthe Act:All maids,housemen, bellmen and linen personnelemployed by the Georgetown Hotel, 2121 P Street,N.W.,Washington, D.C., excluding office clericalemployees, guards and supervisors as defined in theAct.Any testimony adduced by the Respondents' witnessescontrary to my findings herein was not ignored,but wasdiscredited as inaccurate,untruthful,or unpersuasive. Be-cause all the employees in the unit herein found appro- 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate were in the Respondents'employ on March 12-23,1982,I did not consider the Respondents' evidence re-garding employee turnover because I deemed such evi-dence irrelevant.This isespecially so as any delay in rec-ognition here was occasionedby theRespondents.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in sectionIII, above,occurring in close connection with its oper-ations as described in section I, above, have a close, inti-mate,and a substantial relationship to trade,traffic, andcommerce among the several States,and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHavingfound thatthe Respondents have engaged inunfair labor practiceswithin themeaningof Section8(aX5) and(1) of the Act,I shall recommend that itcease and desist therefrom and takecertain affirmativeaction to effectuate the policiesof the Act.It havingbeen found that the Respondents interferedwith,restrained,and coercedtheir employeesin the ex-erciseof their Section 7 rights,by interrogating an em-ployee aboutherunion activities,in violationof Section8(aXl) ofthe Act and by refusingto recognizethe Unionas the designated and exclusivecollective-bargaining rep-resentative of their employees, the RespondentsviolatedSection 8(a)(1) and(5) of the Act, the recommendedOrder will providethat the Respondents cease and desistfrom engaging in suchlawful conduct,and that it takecertain affirmativeaction necessaryto effectuatethe pur-poses andpolicies of the Act.Because ofthe character of theunfairlabor practicesherein found,the recommendedOrder will provide thatthe Respondents cease and desist from or in any like orrelated manner interferingwith,restraining,and coercingemployeesin theexerciseof their rightsguaranteed bySection 7 of the Act.NLRB v. Entwistle Mfg. Co.,120F.2d 532, 536 (4th Cir. 1941).On the basis of the abovefindingsof fact, and on theentire record in this case, I make thefollowingCONCLUSIONS OF LAW1.Wayside Realty Group, Inc. and Georgetown Hotelare, and have been at all times material,employers en-gaged in commercewithin themeaningof Section 2(6)and (7) of the Act.2.Hotel and RestaurantEmployees, Local 25, HotelEmployeesandRestaurantEmployees InternationalUnion, AFL-CIO (the Union),is,and hasbeen at alltimes material, a labor organizationwithinthe meaningof Section2(5) of the Act.3.By coercivelyinterrogatingan employee about herunion activities,the Respondents coerced and restrainedemployees in the exerciseof their Section 7rights, inviolation of Section 8(a)(1) of the Act.4.By failingto sign andreturn the recognition agree-ment and insisting on a Board-directed election, the Re-spondents have withdrawn recognitionand thereby, havefailed and refused to bargain in good faith,in violation ofSection 8(aX5) and(1) of the Act.5.The conductdescribed in paragraphs 3 and 4,above,are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.On these findings of fact and conclusions of law andon the entirerecord,I issue the following recommend-ed13ORDERThe Respondents,Wayside Realty Group,Inc. andGeorgetown Hotel,Washington,D.C., their officers,agents, successors,and assigns, shall1.Cease and desist from(a) Interfering with,restraining,or coercing employeesin the exercise of their guaranteed Section 7 rights, byinterrogating employees about their union activities.(b) Refusing to recognize and bargaincollectively withtheUnionas the exclusive collective-bargaining repre-sentative of unit employees.(c) In any like or related manner interferingwith, re-straining, or coercing employees in the exercise of therights guaranteed them by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Recognize,sign, and deliver the recognition agree-ment(G.C. Exh.4) to Hotel and Restaurant EmployeesLocal 25,Hotel and Restaurant Employees InternationalUnion, AFL-CIO asthe exclusivecollective-bargainingrepresentative of unit employees.(b)Offer and, on request,bargain collectively in goodfaith,with Hotel and Restaurant EmployeesLocal 25,Hotel and Restaurant Employees International Union,AFL-CIO on behalf ofthe employees in the appropriateunit.(c) Post at Respondents'2121 P Street,N.W.,Wash-ington,D.C.,GeorgetownHotel facility,copies of theattachednoticemarked"Appendix." 14Copies of thenotice,on formsprovided by theRegional Director forRegion 5,after being signed by the Respondents' author-ized representative, shall be postedby theRespondentsimmediately upon receipt and maintainedfor 60 consecu-tivedaysinconspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be takenby theRespondents to ensurethat the notices are not altered,defaced,or covered byany othermaterial.(d)Notify theRegional Director in writingwithin 20daysfrom the date of thisOrderwhat steps the Re-spondent has takento comply.10 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.11 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."